DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 17 May 2021.
The amendment filed 17 May 2021 does not place the application in condition for allowance.
This action is made final.
Status of Claims
Claims 1, 12, and 16 were amended in the amendment filed 17 May 2021.
Claims 21–25 are withdrawn from consideration.
Claims 1, 3–5, 8, 10–16, 18, and 19 are pending before the Office and currently examined.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a tightening means… for attaching both the first clamp member and the accessory to the rail” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12–16, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the rail” in line 13. There is insufficient antecedent basis for this limitation in the claim. There is no prior recitation of a rail in claim 12.
Claims 13–16, 18, and 19 are rejected as being dependent upon rejected claim 12, for the incorporation of said indefinite language, and for failing to clarify said indefinite language.
Claim 16 recites the limitation of “a tightening means”. It is unclear if this is the same tightening means recited in claim 12, or a separate and distinct “tightening means”. Clarification is required.
Claim 16 recites the limitation “a rail” in line 3. It is unclear to the Examiner if this is the same rail of claim 12 or a separate and distinct rail from that of claim 12. Clarification is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 8, 10-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liebendorfer (US 2009/0019796 A1; hereinafter “Liebendorfer”) in view of Cinnamon et al. (US 2011/0220180 A1; hereinafter “Cinnamon”).
Regarding claim 1, Liebendorfer teaches a bracket assembly for a photovoltaic (PV) system (abstract and Figs. 4-5), the bracket assembly comprising: 

a first clamp member (cleat 28; paragraph 0029) having a first plate (i.e. horizontal portion), a second plate (i.e. vertical portion) with an opening (e.g. 78a in Figs. 4–5; paragraph 0029), the first plate and the second plate being attached to one another to form an angle therebetween (see angle between vertical and horizontal faces of 28 as claimed in Figs. 4-5); 
a second clamp member (12; paragraph 0029) having a substantially planar clamp plate (e.g. vertical portions of 12 in Figs. 4-5) with an aperture (18b shown in Figs. 4-5; paragraph 0027) and a pair of flanges (i.e. 20a/b; paragraphs 0021 and 0029), each of the pair of flanges being attached to and extending away from a pair of opposite edges of the clamp plate (see extension away from the opposite edges of vertical clamp plate 12), wherein one flange of the pair is angled towards the photovoltaic (PV) module and another flange of the pair is angled away from the photovoltaic (PV) module (see e.g. 20b angled toward module in frame 22b, and 20a angled away from the respective module); and 
a tightening means (66/68; paragraph 0029) for attaching both the first clamp member and the second clamp member to both the rail and the accessory (tightening means 66/68 act to attach the first and second clamp members together for subsequent holding of the rail 22 and the accessory, e.g. module of 22b or additional frame/module 22a; paragraph 0029 and Figs. 4-5. The 
whereby the first bracket couples with the rail of the PV module (Figs. 4-5) without penetrating through the rail of the PV module (see Figs. 4 and 5 showing the aforementioned bracket does not penetrate the rail/frame 22 as claimed).
Furthermore, reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims.  However, the use of reference characters is to be considered as having no effect on the scope of the claims. See MPEP § 608.01(m). 
However, Liebendorfer is silent to the opening on the second plate of the first clamp member being specifically an open ended slot as claimed.
Cinnamon teaches connection systems used in solar modules (abstract; Figs. 4A-F). Cinnamon shows a similar bracket system, including a first clamp member with first and second plates attached at an angle to each other (see embodiments shown in Figs. 4A and 4F). 
The devices of Liebendorfer and Cinnamon are analogous references in the field of brackets used in photovoltaic systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liebendorfer and include an open ended slot, or groove, in place of the opening in the second plate of the first clamp member in order to allow for quick release of the modules from a surface without the use of a tool, as taught above by Cinnamon. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liebendorfer and substitute the first clamp member with an opening for the first clamp member with a groove (i.e. open ended slot) of Cinnamon, because the simple substitution of one known element for another, in the instant case brackets in analogous positions with identical functions in the same device, i.e. solar modules, supports a prima facie obviousness determination, especially since one of ordinary skill in the art has a reasonable expectation of success based upon the teachings of Cinnamon above to the bracket functioning and allowing for quick release of the modules. See MPEP 2143 I. B. 
The Examiner notes the limitation recited in the preamble of a bracket assembly "for mounting an accessory to a photovoltaic (PV) system" is a recitation of intended use and/or Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). The limitation is considered met so long as the device of the prior art is capable of the use and/or function recited by Applicant. Furthermore, the Examiner notes the limitations wherein the first bracket is “for attaching the accessory to a rail of a photovoltaic (PV) module”, tightening means “for attaching the first clamp member and the second clamp member to the rail along with the accessory”, and the first bracket “holds the rail of the PV module and holds the accessory” are recitations of intended use and/or functional language. The limitations are afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations do not further structurally limit the claimed invention beyond the bracket assembly and structure positively recited in the claim, and the capability of attaching the accessory to the PV module/rail. As the device of modified Liebendorfer art meets all structural limitations presented by Applicant, and discloses broadly an accessory (e.g. solar panels or other ancillary structure), the device is therefore capable of the function and use stated by Applicant as there exists no apparent difference between the prior art and the instant claim scope. Thus, the limitations are considered met.
Regarding claim 3, modified Liebendorfer teaches the device of claim 1, and further teaches one of the flanges defines a space between the clamp plate and the accessory (see 
Regarding claim 5, the Examiner notes that while modified Liebendorfer is silent to the second clamp member is integral with the accessory, making elements integral is considered to be within the ambit of one of ordinary skill in the art (see MPEP 2144.04 V. B.).  
Regarding claim 8, modified Liebendorfer further teaches the screw is slid through the open ended slot on the second plate and the aperture on the clamp plate and tightened with the nut to form the first bracket (see Liebendorfer Figs. 4-5 and Cinnamon Fig. 4F).  
Regarding claim 10, modified Liebendorfer further teaches the first bracket holds the PV accessory without penetrating through the PV module of the PV system (see lack of penetration into the module in Figs. 4-5 and holding of accessory of modified device noted above, as claimed). 
Regarding claim 11, modified Liebendorfer further teaches the bracket assembly is clipped to a side of the PV module or the rail of the PV module (see clipping, broadly recited, of bracket to the side of the rail 22 in Figs. 4-5).  
Regarding claim 12, Liebendorfer teaches a bracket assembly for a photovoltaic (PV) system (abstract and Figs. 4-5), the bracket assembly comprising: 
a first bracket for attaching to a rail of a photovoltaic (PV) module (12/28 attaching to rail, i.e. frame 22 of module in Figs. 4-5; paragraphs 0027 and 0029), the first bracket comprising: 
a first clamp member (cleat 28; paragraph 0029) having a first plate (i.e. horizontal portion), a second plate (i.e. vertical portion) with an opening (e.g. 
a second clamp member (12; paragraph 0029) having a substantially planar clamp plate (e.g. vertical portions of 12 in Figs. 4-5) with an aperture (18b shown in Figs. 4-5; paragraph 0027) and a pair of flanges (i.e. 20a/b; paragraphs 0021 and 0029), being attached to and extending away from a pair of opposite edges of the clamp plate (see extension away from the opposite edges of vertical clamp plate 12); and 
a tightening means (66/68; paragraph 0029) for attaching both the first clamp member and the accessory to the rail (tightening means 66/68 act to attach the first and second clamp members together for subsequent holding of the rail 22 and the accessory, e.g. module of 22b or additional frame/module 22a; paragraph 0029 and Figs. 4-5. The examiner notes the term “attaching” is a broad term and does not require securely holding the two elements together such that they do not move, but rather includes holding schemes where the elements are contacting each other in a stable position, shown for example in Figs. 4 and 5. Thus the limitation is considered met), where the tightening means is a screw (66; paragraph 0029) and a nut (68; Figs. 4-5 and paragraph 0029), thus meeting the corresponding structure of “tightening means” set forth in the specification in paragraph 00036 on page 7, required under 35 USC § 112(f); 

Furthermore, reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims.  However, the use of reference characters is to be considered as having no effect on the scope of the claims. See MPEP § 608.01(m). 
However, Liebendorfer is silent to the opening on the second plate of the first clamp member being specifically an open ended slot as claimed.
Cinnamon teaches connection systems used in solar modules (abstract; Figs. 4A-F). Cinnamon shows a similar bracket system, including a first clamp member with first and second plates attached at an angle to each other (see embodiments shown in Figs. 4A and 4F). Cinnamon shows one embodiment of a clamp member which includes a hole for attaching to a rail via a screw and nut (see Fig. 4A; paragraph 0075), and another embodiment of a quick release clip where the hole on the vertical portion of the clamp member is instead a groove (711; paragraph 0078 and Fig. 4F). Cinnamon teaches this quick release clip configuration with a groove allows for quick release of the module from the surface without requiring a tool (paragraph 0078).
The devices of Liebendorfer and Cinnamon are analogous references in the field of brackets used in photovoltaic systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
While modified Liebendorfer is silent to the second clamp member is integral with the accessory, making elements integral is considered to be within the ambit of one of ordinary skill in the art (see MPEP 2144.04 V. B.).  
The Examiner notes the limitation recited in the preamble of a bracket assembly "for mounting an accessory to a photovoltaic (PV) system" is a recitation of intended use and/or functional language. Per MPEP 2111.02 II, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 
Regarding claim 13, modified Liebendorfer teaches the bracket assembly of claim 12, and further teaches the bracket assembly is positioned under the solar panel PV module and allows for the connection of the PV accessory (see positioning under the module, held by 22, and allowing for connection of the PV accessory of the modified device; see Liebendorfer Figs. 4-5).
Regarding claim 14, modified Liebendorfer further teaches the bracket assembly is configured to clip to a side of the PV module and not penetrate the PV module (see clipping, broadly recited, of bracket to the side of the module rails 22 in Figs. 4-5).  
Regarding claim 15, modified Liebendorfer further teaches the bracket assembly is configured to clip around and lock with the rail without penetrating the rail (see clipping, 
Regarding claim 16, modified Liebendorfer further teaches a tightening means (66/68; paragraph 0029) inserted through the open ended slot on the second plate and the aperture on the clamp plate (see 66/68 sliding through the open ended slot of modified Liebendorfer above and aperture 18b; Figs. 4-5) for attaching the first clamp member, the second clamp member, and the accessory to the rail of the PV module (tightening means 66/68 act to attach the first and second clamp members together for subsequent holding of the rail 22 and the accessory, e.g. module of 22b or additional frame/module 22a; paragraph 0029 and Figs. 4-5. The examiner notes the term “attaching” is a broad term and does not require securely holding the two elements together such that they do not move, but rather includes holding schemes where the elements are contacting each other in a stable position, shown for example in Figs. 4 and 5. Thus the limitation is considered met), the tightening means being a screw (66; paragraph 0029) and a nut (68; Figs. 4-5 and paragraph 0029).
Regarding claim 18, modified Liebendorfer further teaches the screw is a cap screw (see bolt 66 in Figs. 4-5 with a cap, and therefore a “cap screw”, broadly recited).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liebendorfer in view of Cinnamon as applied to claim 1 above, and further in view of West (US PG Publication 2011/0000544 A1; hereinafter “West”).
Regarding claim 4, modified Liebendorfer teaches the bracket assembly of claim 1, the limitations of which are set forth above. However, modified Liebendorfer is silent to the bracket assembly includes a plurality of grounding pins.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Liebendorfer and include grounding teeth (i.e. grounding pins) in order to allow for the electrical grounding of the module, as taught above by West.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Liebendorfer in view of Cinnamon as applied to claim 12 above, and further in view of PennEngineering (article entitled Self-Clinching Nuts).
Regarding claim 19, modified Liebendorfer teaches the bracket assembly of claim 12, the limitations of which are set forth above. modified Liebendorfer further teaches the nut is integral with the second plate (see nut 22 and the second plate 12 forming the whole structure, and thus are integral together. Additionally, note MPEP 2144.04 V. B. where making elements integral is prima facie obvious and generally recognized as being within the level of ordinary skill in the art). However, modified Liebendorfer is silent to the nut is a self-clinching nut.
PennEngineering teaches self-clinching nuts (page CL-2) and are used to make the fastener an integral part of the sheet, preventing the fastener from rotating after installation (page CL-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Liebendorfer and use a self-clinching nut for the nut above because the selection of a known element based upon .
Response to Arguments
Applicant's arguments filed 17 May 2021 have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered, but are moot in view of the new grounds of rejection, necessitated by Applicant’s amendment. The Examiner notes the rejection relies upon a new interpretation of the Liebendorfer reference, as well as the newly found Cinnamon reference. Applicant’s arguments which pertain to the instant grounds of rejection are answered, in order presented, below.
Applicant argues on page 9 the tightening means does not function to tighten both clamps to the rail and the accessory. The Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., tightening both clamps to the rail and the accessory) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Rather, the Examiner notes the limitation of claim 1 requires the tightening means to attach both clamp members to the rail and the accessory, where “attach” is a broad term as set forth above. Therefore, as the elements are held together in a stable configuration, including via the tightening means 
Applicant argues on pages 11–12 the facts surrounding making elements integral set forth in MPEP 2144.04 V. B. and Schenck v. Nortron Corp. Applicant argues the integral aspect provides advantages that are nonobvious, as several advantages are lost by making the elements integral, e.g. allowing the installer to slide components without needing to lift them, or allowing for more parts to be used without changing out second clamp member (see specifically page 12). However, the Examiner respectfully disagrees. The Examiner notes that these arguments to making elements integral does not demonstrate the non-obviousness of such change, as difficulty and less customizability does not mean the invention, nor the aspect of making elements integral, is non-obvious. Furthermore, given Applicant’s summary of the Schenck v. Nortron Corp. decision set forth on pages 11–12 and in MPEP 214404 V. B., the Examiner notes the court found that the argument to making elements integral was not persuasive given the one-piece gapless support structure of the invention was able to eliminate the need in the prior art to dampen resonance, which “show[ed] insight that was contrary to the understandings and expectations of the art”. However, the Examiner notes no such showing has been presented in the instant case to demonstrate an achievement or understanding of the integral structure that is unexpected or contrary to that of that known in the art to the individual or separate pieces. Therefore, the arguments to this effect are not persuasive.
Applicant’s arguments with respect to claims dependent from independent claims 1 and 12 have been fully considered, but are not persuasive. Applicant premises the allowability of .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726